The judgment of the coui't was pronounced by
King, J.
The defendants have appealed from a judgment rendered against them for $400, with legal interest from judicial demand. The plaintiff’s claim is for damages, resulting from the illegal seizure of his property under an attachment issued by the defendants, which subjected him to the payment of large fees to counsel, and deprived him of the use of about $2,700 for eleven months.
The testimony shows the amount of damages assessed by the district judge to be reasonable and just. Interest, however, has been improperly allowed, the demand being unliquidated. In this respect the judgment must be corrected.
It is therefore adjudged, that so much of the judgment of the District Court as condemns the defendants to pay to the plaintiff legal interest from the 10th day of May, 1842, until paid, on $400, be annulled and reversed, and that said judgment be in other respects affirmed ; the appellee paying the costs of this appeal.